Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 20, 2019

The Court of Appeals hereby passes the following order:

A20A0778. NATHANIEL PAIGE v. THE STATE.

      In March 2013, Nathaniel Paige pleaded guilty to involuntary manslaughter
and other crimes. The record contains no indication that he filed a direct appeal from
his judgment of conviction. On October 18, 2013, Paige filed a pro se motion to
modify his sentence. The trial court denied the motion on March 17, 2014. Four-and-
a-half years later, Paige filed a notice of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Paige filed a notice of appeal1 on
September 12, 2018, from an order denying his “motion to vacate void judgment.”
However, there is no such order in the record. Rather, the record contains only the
denial of his motion to modify his sentence. The notice of appeal was untimely filed
1,640 days after entry of that order. Consequently, we lack jurisdiction over this
appeal, which is hereby DISMISSED.




      1
      This appeal was transferred to this Court by the Georgia Supreme Court on
September 23, 2019. See Case No. S20A0109.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/20/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.